DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter and Reasons for Allowance
	Claims 1, 2, 5, 6, 9, 10, 13-14 and 16-18 are allowed. 
This application is in condition for allowance except for the presence of claims 22-27 directed to inventions/species non-elected without traverse.  Accordingly, claims 22-27 have been cancelled. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16 and 18 (subject to rejoinder as per MPEP 803.02 C. 2, Elected species in Proper Markush Grouping Allowable over the Prior Art)1 have been rejoined, examined and found allowable (see attached 15575043 SciFinder BPH search Jan 2021).
The rejection of claims 1, 2, 5, 6, 9, 10, 13-14 and 172 over Basu in view of Bistulfi and Dredge, in further view of Porter and/or US Pub 20130045204, is withdrawn 
Because Dredge and/or Porter teach the substitutability of polyamine analogs (PG11047, BENSpm, CPENSpm and aspirin), these polyamine analogs are expected to be synergistic with MTDIA to treat prostate cancer, as Applicant already demonstrated synergy between BENSpm and MTDIA.
Additionally, a SciFinder art search dated Jan 5, 2021 notes the claimed method (using MTDIA in combination with the claimed polyamine analogs, to treat prostate cancer), is clear of the prior art.
An updated SciFinder art search has noted that rejoined claims 16 and 18 are similarly allowable with regard to treatment of benign prostate hyperplasia (BPH).  It is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.
        2 	Claim(s) 1, 9 and 10 were previously rejected under 35 U.S.C. 103 as being unpatentable over  Basu et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 6, pp. 4902–4911, February 11, 2011), in view of
        	Bistulfi et al. (“Methylthioadenosine phosphorylase is required for prostate cancer growth in vitro and in vivo (766.2),” Biochemistry and Molecular Biology The FASEB Journal Vol. 28, No. 1_supplement Published Online, April 1, 2014), and Dredge et al. (Cancer Chemother Pharmacol (2009) 65:191–195.
        
        	Claim(s) 5, 6, 13, and 14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 6, pp. 4902–4911, February 11, 2011), in view of
        	Bistulfi et al. (“Methylthioadenosine phosphorylase is required for prostate cancer growth in vitro and in vivo (766.2),” Biochemistry and Molecular Biology The FASEB Journal Vol. 28, No. 1_supplement Published Online, April 1, 2014),
        	and Dredge et al. (Cancer Chemother Pharmacol (2009) 65:191–195 as applied to claims 1, 9 and 10 in further view of Porter et al. (CANCER RESEARCH 53. 581-586. February 1. 1993).
        
        	Claim(s) 2 and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable over  Basu et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY VOL. 286, NO. 6, pp. 4902–4911, February 11, 2011), in view of
        	Bistulfi et al. (“Methylthioadenosine phosphorylase is required for prostate cancer growth in vitro and in vivo (766.2),” Biochemistry and Molecular Biology The FASEB Journal Vol. 28, No. 1_supplement Published Online, April 1, 2014),
        	and Dredge et al. (Cancer Chemother Pharmacol (2009) 65:191–195 as applied to claims 1 and 9-10 in further view of US Pub 20130045204.